                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 1 of 18 Page ID #:134



                                                                 1

                                                                 2

                                                                 3

                                                                 4

                                                                 5

                                                                 6                        UNITED STATES DISTRICT COURT

                                                                 7                      CENTRAL DISTRICT OF CALIFORNIA

                                                                 8

                                                                 9   NICOLE DUVAL, an individual,         Case No. 2:21-cv-04709-MWF-AFM
                                                                                                          [Hon. Michael W. Fitzgerald-Crtrm 5A]
                                                                10                   Plaintiff,
                                                                11   vs.                                  [PROPOSED] PROTECTIVE
                                                                                                          ORDER
H IRSCHFELD K RAEMER LLP




                                                                12   RESIDENCE INN BY MARRIOTT
                                                                     LOS ANGELES PASADENA,
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   corporate formation unknown; and
                                                                     DOES 1 through 100, inclusive,       Complaint Filed:    May 7, 2021
                                                                14
                                                                                     Defendants.
                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28
                                                                                                         1
                                                                     [PROPOSED] PROTECTIVE ORDER                                        4845-1540-1209
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 2 of 18 Page ID #:135



                                                                 1   1.    A.     PURPOSES AND LIMITATIONS
                                                                 2         Discovery in this action is likely to involve production of confidential,
                                                                 3   proprietary or private information for which special protection from public
                                                                 4   disclosure and from use for any purpose other than prosecuting this litigation may
                                                                 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                 6   enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                 7   Order does not confer blanket protections on all disclosures or responses to
                                                                 8   discovery and that the protection it affords from public disclosure and use extends
                                                                 9   only to the limited information or items that are entitled to confidential treatment
                                                                10   under the applicable legal principles.
                                                                11         B.     GOOD CAUSE STATEMENT
H IRSCHFELD K RAEMER LLP




                                                                12         This action is likely to involve trade secrets, customer, vendor and pricing
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   lists and other valuable research, development, commercial, financial, technical,
                                                                14   marketing and/or proprietary information for which special protection from public
                                                                15   disclosure and from use for any purpose other than prosecution of this action is
                                                                16   warranted. Such confidential and proprietary materials and information consist of,
                                                                17   among other things, confidential business or financial information, information
                                                                18   regarding confidential business practices, or other confidential research,
                                                                19   development, or commercial information (including information implicating
                                                                20   privacy rights of vendors, customers and other third parties), information otherwise
                                                                21   generally unavailable to the public, or which may be privileged or otherwise
                                                                22   protected from disclosure under state or federal statutes, court rules, case decisions,
                                                                23   or common law. Accordingly, to expedite the flow of information, to facilitate the
                                                                24   prompt resolution of disputes over confidentiality of discovery materials, to
                                                                25   adequately protect information the parties are entitled to keep confidential, to
                                                                26   ensure that the parties are permitted reasonable necessary uses of such material in
                                                                27   preparation for and in the conduct of trial, to address their handling at the end of,
                                                                28   and following, the litigation, and serve the ends of justice, a protective order for
                                                                                                                2
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 3 of 18 Page ID #:136



                                                                 1   such information is justified in this matter. It is the intent of the parties that
                                                                 2   information will not be designated as confidential for tactical reasons and that
                                                                 3   nothing be so designated without a good faith belief that it has been maintained in a
                                                                 4   confidential, non-public manner, and there is good cause why it should not be part
                                                                 5   of the public record of this case.
                                                                 6         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                                                 7                SEAL
                                                                 8         The parties further acknowledge, as set forth in Section 12.3, below, that this
                                                                 9   Stipulated Protective Order does not entitle them to file confidential information
                                                                10   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
                                                                11   the standards that will be applied when a party seeks permission from the court to
H IRSCHFELD K RAEMER LLP




                                                                12   file material under seal.
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13         There is a strong presumption that the public has a right of access to judicial
                                                                14   proceedings and records in civil cases. In connection with non-dispositive motions,
                                                                15   good cause must be shown to support a filing under seal. See Kamakana v. City and
                                                                16   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                                                                17   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
                                                                18   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
                                                                19   good cause showing), and a specific showing of good cause or compelling reasons
                                                                20   with proper evidentiary support and legal justification, must be made with respect to
                                                                21   Protected Material that a party seeks to file under seal. The parties’ mere designation
                                                                22   of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
                                                                23   submission of competent evidence by declaration, establishing that the material
                                                                24   sought to be filed under seal qualifies as confidential, privileged, or otherwise
                                                                25   protectable—constitute good cause.
                                                                26         Further, if a party requests sealing related to a dispositive motion or trial,
                                                                27   then compelling reasons, not only good cause, for the sealing must be shown, and
                                                                28   the relief sought shall be narrowly tailored to serve the specific interest to be
                                                                                                                  3
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 4 of 18 Page ID #:137



                                                                 1   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
                                                                 2   2010). For each item or type of information, document, or thing sought to be filed
                                                                 3   or introduced under seal in connection with a dispositive motion or trial, the party
                                                                 4   seeking protection must articulate compelling reasons, supported by specific facts
                                                                 5   and legal justification, for the requested sealing order. Again, competent evidence
                                                                 6   supporting the application to file documents under seal must be provided by
                                                                 7   declaration.
                                                                 8          Any document that is not confidential, privileged, or otherwise protectable in
                                                                 9   its entirety will not be filed under seal if the confidential portions can be redacted.
                                                                10   If documents can be redacted, then a redacted version for public viewing, omitting
                                                                11   only the confidential, privileged, or otherwise protectable portions of the document,
H IRSCHFELD K RAEMER LLP




                                                                12   shall be filed. Any application that seeks to file documents under seal in their
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   entirety should include an explanation of why redaction is not feasible.
                                                                14   2.     DEFINITIONS
                                                                15          2.1     Action: this pending federal lawsuit.
                                                                16          2.2 Challenging Party: a Party or Non-Party that challenges the designation
                                                                17   of information or items under this Order.
                                                                18          2.3     “CONFIDENTIAL” Information or Items: information (regardless of
                                                                19   how it is generated, stored or maintained) or tangible things that qualify for protection
                                                                20   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                                                21   Cause Statement.
                                                                22          2.4     “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
                                                                23   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
                                                                24   Items, the disclosure of which to another Party or Non-Party would create a
                                                                25   substantial risk of serious harm that could not be avoided by less restrictive means.
                                                                26          2.5     Counsel: Outside Counsel of Record and House Counsel (as well as
                                                                27   their support staff).
                                                                28

                                                                                                                 4
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 5 of 18 Page ID #:138



                                                                 1         2.6    Designating Party: a Party or Non-Party that designates information or
                                                                 2   items that it produces in disclosures or in responses to discovery as
                                                                 3   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                                                                 4   ONLY.”
                                                                 5         2.7    Disclosure or Discovery Material: all items or information, regardless
                                                                 6   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                 7   among other things, testimony, transcripts, and tangible things), that are produced
                                                                 8   or generated in disclosures or responses to discovery in this matter.
                                                                 9         2.8     Expert: a person with specialized knowledge or experience in a matter
                                                                10   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                11   an expert witness or as a consultant in this Action.
H IRSCHFELD K RAEMER LLP




                                                                12         2.9     House Counsel: attorneys who are employees of a party to this Action.
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   House Counsel does not include Outside Counsel of Record or any other outside
                                                                14   counsel.
                                                                15         2.10    Non-Party: any natural person, partnership, corporation, association or
                                                                16   other legal entity not named as a Party to this action.
                                                                17         2.11 Outside Counsel of Record: attorneys who are not employees of a party
                                                                18   to this Action but are retained to represent or advise a party to this Action and have
                                                                19   appeared in this Action on behalf of that party or are affiliated with a law firm that
                                                                20   has appeared on behalf of that party, and includes support staff.
                                                                21         2.12 Party: any party to this Action, including all of its officers, directors,
                                                                22   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                23   support staffs).
                                                                24         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                25   Discovery Material in this Action.
                                                                26         2.14 Professional Vendors: persons or entities that provide litigation support
                                                                27   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                28

                                                                                                                5
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 6 of 18 Page ID #:139



                                                                 1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                 2   and their employees and subcontractors.
                                                                 3         2.15 Protected Material: any Disclosure or Discovery Material that is
                                                                 4   designated    as   “CONFIDENTIAL”          or    “HIGHLY       CONFIDENTIAL         --
                                                                 5   ATTORNEYS’ EYES ONLY.”
                                                                 6         2.16 Receiving Party: a Party that receives Disclosure or Discovery
                                                                 7   Material from a Producing Party.
                                                                 8   3.    SCOPE
                                                                 9         The protections conferred by this Stipulation and Order cover not only
                                                                10   Protected Material (as defined above), but also (1) any information copied or
                                                                11   extracted from Protected Material; (2) all copies, excerpts, summaries, or
H IRSCHFELD K RAEMER LLP




                                                                12   compilations of Protected Material; and (3) any testimony, conversations, or
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                14         Any use of Protected Material at trial shall be governed by the orders of the
                                                                15   trial judge. This Order does not govern the use of Protected Material at trial.
                                                                16   4.    DURATION
                                                                17         Once a case proceeds to trial, information that was designated as
                                                                18   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                                                                19   as an exhibit at trial becomes public and will be presumptively available to all
                                                                20   members of the public, including the press, unless compelling reasons supported by
                                                                21   specific factual findings to proceed otherwise are made to the trial judge in advance
                                                                22   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                                                                23   showing for sealing documents produced in discovery from “compelling reasons”
                                                                24   standard when merits-related documents are part of court record). Accordingly, the
                                                                25   terms of this protective order do not extend beyond the commencement of the trial.
                                                                26   5.    DESIGNATING PROTECTED MATERIAL
                                                                27         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                                28   Each Party or Non-Party that designates information or items for protection under
                                                                                                                6
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 7 of 18 Page ID #:140



                                                                 1   this Order must take care to limit any such designation to specific material that
                                                                 2   qualifies under the appropriate standards. The Designating Party must designate for
                                                                 3   protection only those parts of material, documents, items or oral or written
                                                                 4   communications that qualify so that other portions of the material, documents,
                                                                 5   items, or communications for which protection is not warranted are not swept
                                                                 6   unjustifiably within the ambit of this Order.
                                                                 7         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                 8   that are shown to be clearly unjustified or that have been made for an improper
                                                                 9   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                                10   unnecessary expenses and burdens on other parties) may expose the Designating
                                                                11   Party to sanctions.
H IRSCHFELD K RAEMER LLP




                                                                12         If it comes to a Designating Party’s attention that information or items that it
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   designated for protection do not qualify for protection, that Designating Party must
                                                                14   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                15         5.2       Manner and Timing of Designations. Except as otherwise provided in
                                                                16   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                17   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                18   under this Order must be clearly so designated before the material is disclosed or
                                                                19   produced.
                                                                20         Designation in conformity with this Order requires:
                                                                21               (a) for information in documentary form (e.g., paper or electronic
                                                                22   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                23   proceedings), that the Producing Party affix at a minimum, the legend
                                                                24   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “HIGHLY
                                                                25   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” (hereinafter “HIGHLY
                                                                26   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY legend”) to each page that
                                                                27   contains protected material. If only a portion of the material on a page qualifies for
                                                                28

                                                                                                               7
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 8 of 18 Page ID #:141



                                                                 1   protection, the Producing Party also must clearly identify the protected portion(s)
                                                                 2   (e.g., by making appropriate markings in the margins).
                                                                 3               A Party or Non-Party that makes original documents available for
                                                                 4   inspection need not designate them for protection until after the inspecting Party has
                                                                 5   indicated which documents it would like copied and produced. During the inspection
                                                                 6   and before the designation, all of the material made available for inspection shall be
                                                                 7   deemed “CONFIDENTIAL.”              After the inspecting Party has identified the
                                                                 8   documents it wants copied and produced, the Producing Party must determine which
                                                                 9   documents, or portions thereof, qualify for protection under this Order. Then, before
                                                                10   producing the specified documents, the Producing Party must affix the
                                                                11   “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
H IRSCHFELD K RAEMER LLP




                                                                12   EYES ONLY” to each page that contains Protected Material. If only a portion of the
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   material on a page qualifies for protection, the Producing Party also must clearly
                                                                14   identify the protected portion(s) (e.g., by making appropriate markings in the
                                                                15   margins).
                                                                16               (b) for testimony given in depositions, that the Designating Party identify
                                                                17   all protected testimony and specify the level of protection being asserted, either (1)
                                                                18   on the record, before the close of the deposition; (2) in the case of depositions other
                                                                19   than those taken as part of the Parties’ stipulated jurisdictional discovery, in writing
                                                                20   within 14 calendar days following the deposition; or (3) in the case of depositions
                                                                21   taken as part of the Parties’ stipulated jurisdictional discovery, in writing within three
                                                                22   calendar days following the deposition. Prior to the expiration of this 14-day period
                                                                23   (or, in the case of depositions taken as part of the Parties’ stipulated jurisdictional
                                                                24   discovery, three-day period), all information disclosed during a deposition shall be
                                                                25   treated as “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” unless
                                                                26   otherwise agreed by the Parties or ordered by the Court. After expiration of this 14-
                                                                27   day period (or, in the case of depositions taken as part of the Parties’ stipulated
                                                                28   jurisdictional discovery, three-day period), only those portions of the testimony that
                                                                                                                 8
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 9 of 18 Page ID #:142



                                                                 1   are appropriately designated for protection as set forth above shall be covered by the
                                                                 2   provisions of this Stipulated Protective Order.
                                                                 3         The use of a document as an exhibit at a deposition shall not in any way
                                                                 4   affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
                                                                 5   ATTORNEYS’ EYES ONLY.”
                                                                 6         Transcripts containing Protected Material shall have an obvious legend on
                                                                 7   the title page that the transcript contains Protected Material, and the title page shall
                                                                 8   be followed by a list of all pages (including line numbers as appropriate) that have
                                                                 9   been designated as Protected Material and the level of protection being asserted by
                                                                10   the Designating Party. The Designating Party shall inform the court reporter of
                                                                11   these requirements. Any transcript that is prepared before the expiration of the 14-
H IRSCHFELD K RAEMER LLP




                                                                12   day period (or, in the case of depositions taken as part of the Parties’ stipulated
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   jurisdictional discovery, three-day period) for designation shall be treated during
                                                                14   that period as if it had been designated “HIGHLY CONFIDENTIAL --
                                                                15   ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After the
                                                                16   expiration of that period, the transcript shall be treated only as actually designated.
                                                                17             (c) for information produced in some form other than documentary and
                                                                18   for any other tangible items, that the Producing Party affix in a prominent place on
                                                                19   the exterior of the container or containers in which the information is stored the
                                                                20   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
                                                                21   EYES ONLY.” If only a portion or portions of the information warrants protection,
                                                                22   the Producing Party, to the extent practicable, shall identify the protected portion(s).
                                                                23             (d) for electronic files produced in native electronic format, by (1)
                                                                24   appending to the file names or designators information indicating whether the file
                                                                25   contains “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
                                                                26   EYES ONLY” material, or (2) using any other reasonable method for so designating
                                                                27   Protected Materials produced in native electronic format. When files produced in
                                                                28   native electronic format are printed for use at deposition, in a court proceeding, or
                                                                                                                 9
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 10 of 18 Page ID #:143



                                                                 1   for provision in printed form to any persons entitled to receive them pursuant to
                                                                 2   Section 7 (ACCESS TO AND USE OF PROTECTED MATERIAL), the party
                                                                 3   printing the files shall affix a legend to the printed documents corresponding to the
                                                                 4   designation of the Designating Party and including the Bates numbers and
                                                                 5   confidentiality designations associated with the native files.
                                                                 6         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                 7   failure to designate qualified information or items does not, standing alone, waive
                                                                 8   the Designating Party’s right to secure protection under this Order for such material.
                                                                 9   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                10   efforts to assure that the material is treated in accordance with the provisions of this
                                                                11   Order.
H IRSCHFELD K RAEMER LLP




                                                                12   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13         6.1    Timing of Challenges. Any Party or Non-Party may challenge
                                                                14   a designation of confidentiality at any time that is consistent with the
                                                                15   Court’s Scheduling Order.
                                                                16         6.2    Meet and Confer. The Challenging Party shall initiate the
                                                                17   dispute resolution process under Local Rule 37-1 et seq.
                                                                18         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
                                                                19   joint stipulation pursuant to Local Rule 37-2.
                                                                20         6.4     The burden of persuasion in any such challenge proceeding shall be
                                                                21   on the Designating Party. Frivolous challenges, and those made for an improper
                                                                22   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                23   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                                24   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                                25   continue to afford the material in question the level of protection to which it is
                                                                26   entitled under the Producing Party’s designation until the Court rules on the
                                                                27   challenge.
                                                                28   ///
                                                                                                               10
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 11 of 18 Page ID #:144



                                                                 1   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                 2          7.1       Basic Principles. A Receiving Party may use Protected Material that is
                                                                 3   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                 4   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                 5   Protected Material may be disclosed only to the categories of persons and under the
                                                                 6   conditions described in this Order.          When the Action has been terminated, a
                                                                 7   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                 8   DISPOSITION).
                                                                 9          Protected Material must be stored and maintained by a Receiving Party at a
                                                                10   location and in a secure manner that ensures that access is limited to the persons
                                                                11   authorized under this Order.
H IRSCHFELD K RAEMER LLP




                                                                12          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                14   Receiving       Party    may    disclose    any      information   or   item   designated
                                                                15   “CONFIDENTIAL” only to:
                                                                16                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                                                17   well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                18   necessary to disclose the information for this Action;
                                                                19                (b) the officers, directors, and employees (including House Counsel) of
                                                                20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                21                (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                22   disclosure is reasonably necessary for this Action and who have signed the
                                                                23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                24                (d) the court and its personnel;
                                                                25                (e) court reporters and their staff;
                                                                26                (f) professional jury or trial consultants, mock jurors, and Professional
                                                                27   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                                                     11
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 12 of 18 Page ID #:145



                                                                 1               (g) the author or recipient of a document containing the information or a
                                                                 2   custodian or other person who otherwise possessed or knew the information;
                                                                 3               (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                                 4   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                                 5   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                                                 6   not be permitted to keep any confidential information unless they sign the
                                                                 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                 8   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                 9   deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                                10   separately bound by the court reporter and may not be disclosed to anyone except as
                                                                11   permitted under this Stipulated Protective Order; and
H IRSCHFELD K RAEMER LLP




                                                                12               (i) any mediator or settlement officer, and their supporting personnel,
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                14         7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                                                                15   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
                                                                16   in writing by the Designating Party, a Receiving Party may disclose any
                                                                17   information or item designated “CONFIDENTIAL” only to:
                                                                18         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                19   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                                20   to disclose the information for this Action;
                                                                21         (b) Experts (as defined in this Order) of the Receiving Party to whom
                                                                22   disclosure is reasonably necessary for this Action and who have signed the
                                                                23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                24         (c) the court and its personnel;
                                                                25         (d) private court reporters and their staff to whom disclosure is reasonably
                                                                26   necessary for this Action and who have signed the “Acknowledgment and
                                                                27   Agreement to Be Bound” (Exhibit A);
                                                                28

                                                                                                                12
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 13 of 18 Page ID #:146



                                                                 1         (e) professional jury or trial consultants, mock jurors, and Professional
                                                                 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                 4         (f) the author or recipient of a document containing the information or a
                                                                 5   custodian or other person who otherwise possessed or knew the information; and
                                                                 6         (g) any mediator or settlement officer, and their supporting personnel,
                                                                 7   mutually agreed upon by any of the parties engaged in settlement discussions, who
                                                                 8   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
                                                                 9   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                10         IN OTHER LITIGATION
                                                                11         If a Party is served with a subpoena or a court order issued in other
H IRSCHFELD K RAEMER LLP




                                                                12   litigation that compels disclosure of any information or items designated in this
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
                                                                14   EYES ONLY,” that Party must:
                                                                15             (a) promptly notify in writing the Designating Party. Such notification
                                                                16   shall include a copy of the subpoena or court order;
                                                                17             (b) promptly notify in writing the party who caused the subpoena or order
                                                                18   to issue in the other litigation that some or all of the material covered by the subpoena
                                                                19   or order is subject to this Protective Order. Such notification shall include a copy of
                                                                20             (c) this Stipulated Protective Order; and cooperate with respect to all
                                                                21   reasonable procedures sought to be pursued by the Designating Party whose
                                                                22   Protected Material may be affected.
                                                                23         If the Designating Party timely seeks a protective order, the Party served with
                                                                24   the subpoena or court order shall not produce any information designated in this
                                                                25   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
                                                                26   EYES ONLY” before a determination by the court from which the subpoena or order
                                                                27   issued, unless the Party has obtained the Designating Party’s permission. The
                                                                28   Designating Party shall bear the burden and expense of seeking protection in that
                                                                                                                13
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 14 of 18 Page ID #:147



                                                                 1   court of its confidential material and nothing in these provisions should be construed
                                                                 2   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                                 3   directive from another court.
                                                                 4   9.   A      NON-PARTY’S          PROTECTED        MATERIAL      SOUGHT        TO       BE
                                                                 5        PRODUCED IN THIS LITIGATION
                                                                 6         (a)    The terms of this Order are applicable to information produced by a
                                                                 7   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                                                                 8   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
                                                                 9   Non-Parties in connection with this litigation is protected by the remedies and relief
                                                                10   provided by this Order.      Nothing in these provisions should be construed as
                                                                11   prohibiting a Non-Party from seeking additional protections.
H IRSCHFELD K RAEMER LLP




                                                                12   In the event that a Party is required, by a valid discovery request, to produce a Non-
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   Party’s confidential information in its possession, and the Party is
                                                                14         (b)    In the event that a Party is required, by a valid discovery request, to
                                                                15   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                16   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                17   confidential information, then the Party shall:
                                                                18                (1)   promptly notify in writing the Requesting Party and the Non-
                                                                19         Party that some or all of the information requested is subject to a
                                                                20         confidentiality agreement with a Non-Party;
                                                                21                (2)   promptly provide the Non-Party with a copy of the Stipulated
                                                                22         Protective Order in this Action, the relevant discovery request(s), and a
                                                                23         reasonably specific description of the information requested; and
                                                                24                (3)   make the information requested available for inspection by the
                                                                25         Non-Party, if requested.
                                                                26         (c)    If the Non-Party fails to seek a protective order from this court within
                                                                27   14 days of receiving the notice and accompanying information, the Receiving Party
                                                                28   may produce the Non-Party’s confidential information responsive to the discovery
                                                                                                               14
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 15 of 18 Page ID #:148



                                                                 1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                                 2   not produce any information in its possession or control that is subject to the
                                                                 3   confidentiality agreement with the Non-Party before a determination by the court.
                                                                 4   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                                 5   expense of seeking protection in this court of its Protected Material.
                                                                 6   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                 7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                 8   Protected Material to any person or in any circumstance not authorized under this
                                                                 9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                10   writing the Designating Party of the unauthorized disclosures, (b) use its best
                                                                11   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
H IRSCHFELD K RAEMER LLP




                                                                12   person or persons to whom unauthorized disclosures were made of all the terms of
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   this Order, and (d) request such person or persons to execute the “Acknowledgment
                                                                14   and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                15   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                16         PROTECTED MATERIAL
                                                                17         When a Producing Party gives notice to Receiving Parties that certain
                                                                18   inadvertently produced material is subject to a claim of privilege or other protection,
                                                                19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                21   may be established in an e-discovery order that provides for production without
                                                                22   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                                                                23   as the parties reach an agreement on the effect of disclosure of a communication or
                                                                24   information covered by the attorney-client privilege or work product protection, the
                                                                25   parties may incorporate their agreement in the stipulated protective order submitted
                                                                26   to the court.
                                                                27   12.   MISCELLANEOUS
                                                                28         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                                               15
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 16 of 18 Page ID #:149



                                                                 1   person to seek its modification by the Court in the future.
                                                                 2         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                 3   Protective Order, no Party waives any right it otherwise would have to object to
                                                                 4   disclosing or producing any information or item on any ground not addressed in this
                                                                 5   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                 6   ground to use in evidence of any of the material covered by this Protective Order.
                                                                 7         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                 8   Protected Material must comply with Local Civil Rule 79-5. Protected Material
                                                                 9   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                10   specific Protected Material at issue. If a Party’s request to file Protected Material
                                                                11   under seal is denied by the court, then the Receiving Party may file the information
H IRSCHFELD K RAEMER LLP




                                                                12   in the public record unless otherwise instructed by the court.
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   13.   FINAL DISPOSITION
                                                                14         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                15   days of a written request by the Designating Party, each Receiving Party must
                                                                16   return all Protected Material to the Producing Party or destroy such material. As
                                                                17   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                18   compilations, summaries, and any other format reproducing or capturing any of the
                                                                19   Protected Material. Whether the Protected Material is returned or destroyed, the
                                                                20   Receiving Party must submit a written certification to the Producing Party (and, if
                                                                21   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                                22   (1) identifies (by category, where appropriate) all the Protected Material that was
                                                                23   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                                                24   copies, abstracts, compilations, summaries or any other format reproducing or
                                                                25   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                                26   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                                27   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                                28   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                                                                                16
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 17 of 18 Page ID #:150



                                                                 1   work product, even if such materials contain Protected Material. Any such archival
                                                                 2   copies that contain or constitute Protected Material remain subject to this Protective
                                                                 3   Order as set forth in Section 4 (DURATION).
                                                                 4   14.   VIOLATION
                                                                 5         Any violation of this Order may be punished by appropriate measures
                                                                 6   including, without limitation, contempt proceedings and/or monetary sanctions.
                                                                 7

                                                                 8
                                                                           IT IS SO ORDERED.

                                                                 9   DATED: 9/16/2021                               ______________________________
                                                                                                                    Hon. ALEXANDER F. MacKINNON
                                                                10                                                  United States Magistrate Judge
                                                                11
H IRSCHFELD K RAEMER LLP




                                                                12
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13

                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                               17
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
                                                             Case 2:21-cv-04709-MWF-AFM Document 13 Filed 09/16/21 Page 18 of 18 Page ID #:151



                                                                 1                                      EXHIBIT A
                                                                 2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                 3   I,   _________________________            [print    or    type     full    name],     of
                                                                 4   _______________________________________________ [print or type full
                                                                 5   address], declare under penalty of perjury that I have read in its entirety and
                                                                 6   understand the Stipulated Protective Order that was issued by the United States
                                                                 7   District Court for the Central District of California on [date] in the case of Nicole
                                                                 8   Duval v. Residence Inn By Marriott, LLC et al., Case No. 2:21-cv-04709-MWF-
                                                                 9   AFM. I agree to comply with and to be bound by all the terms of this Stipulated
                                                                10   Protective Order and I understand and acknowledge that failure to so comply could
                                                                11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
H IRSCHFELD K RAEMER LLP




                                                                12   that I will not disclose in any manner any information or item that is subject to this
                           ATTORNEYS AT LAW
                                              SANTA MONICA




                                                                13   Stipulated Protective Order to any person or entity except in strict compliance with
                                                                14   the provisions of this Order.
                                                                15   I further agree to submit to the jurisdiction of the United States District Court for the
                                                                16   Central District of California for the purpose of enforcing the terms of this Stipulated
                                                                17   Protective Order, even if such enforcement proceedings occur after
                                                                18   termination of this action. I hereby appoint _________________ [print or type full
                                                                19   name] of ______________________________________________ [print or type
                                                                20   full address and telephone number] as my California agent for service of process in
                                                                21   connection with this action or any proceedings related to enforcement of this
                                                                22   Stipulated Protective Order.
                                                                23   Date: __________________
                                                                24   City and State where sworn and signed: ___________________________
                                                                25   Printed Name: __________________________
                                                                26

                                                                27   Signature: ______________________________

                                                                28

                                                                                                                18
                                                                     [PROPOSED] PROTECTIVE ORDER
                                                                     CASE NO. 2:21-CV-04709-MWF-AFM
